                     Case 3:17-cr-00387-CRB Document 148 Filed 08/22/19 Page 1 of 7


                       Case3:17-cr-00387-CRB                                  145 F^e^j^^g/ig Page 1 of 7
                                                       ...r?nXO         'H. .MTlD"f> i;vi i 3HAFtSHAL
  AO 245B(Rev. AO 11 16-CAN04 18) JudgiDCTJ in Criminal Caa;,,
                                                         A«.. •n •ni'-'
                                                                   L . o1     •,
                                                           13                 aiJAuG^
                                                                              iUlJhUUdll         nil 2- 30
                                    UNITED ST«BS»l$TRICj:
                                             Northern                           of CaKfditi^ A

             UNITED STATES OF AMERICA                                  ) JUDGMENT IN ACRIMINAL CASE''^'^0^'%'^
                                   V.

                      Amer Sinan Alhaggagi                             )      USDC Case Number; CR-17-00387-001 CRB
                                                                       )      BOP Case Number: DCAN317CR00387-001
                                                                       )      USM Number: 23832-111
                                                                       )      Defendant's Attorney: Mary McNamara/August Gugelmann
                                                                                                      (Appointed)


  THE DEFENDANT:
          pleaded euiliv to counts: One through Four of a four-count Indictment
    [     pleaded nolo contendere to count(s):                which was accepted by the court,
    f     was found guilty on count(s):               after a plea of not guilty.


   Title & Section                  Nature of OfTcose                                                        OfTense Ended         CoUDt
    18U.S.C. ii 2339B(a)(l)         Attempting to ProvideMaterial Support or Resources to                    November 29, 2016     One
                                    Designated Foreign Terrorist Organization
    I8U.S.C. § 1029(aK4)            Fraudulent Possession of Access Device-Making Equipment                  November 29, 2016     Two
    18 U.S.C.§ 1029(a)(2)           Using an Unauthorized Access Device                                      August 1, 2016       Three
    18U.S.C, § 1028A{a)(l)          Aggravated Identity Theft                                                August 1, 2016        Four
  The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.


         The defendant has been found not guiky on count(s):
         Count(.s)             is/arc dismis.sed on the motion of the United States.

       It i.s ordered thatthedefendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant mustnotify the court and United Statesattorney of material changes in economic circumstances.

                                                                            2/26/2019
                                                                            Date of Imposition of Judgment


                                                                            Signature of Judge
                                                                            The Honorable Charle.'j R. Breyer
                                                                            Senior United States District Judge
                                                                            Name & Title of Judge

                                                                            4/18 2019
                                                                            Dale
Case 3:17-cr-00387-CRB Document 148 Filed 08/22/19 Page 2 of 7
Case 3:17-cr-00387-CRB Document 148 Filed 08/22/19 Page 3 of 7
Case 3:17-cr-00387-CRB Document 148 Filed 08/22/19 Page 4 of 7
Case 3:17-cr-00387-CRB Document 148 Filed 08/22/19 Page 5 of 7
Case 3:17-cr-00387-CRB Document 148 Filed 08/22/19 Page 6 of 7
Case 3:17-cr-00387-CRB Document 148 Filed 08/22/19 Page 7 of 7
